Citation Nr: 1646852	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  05-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine at L5-S1 with mild central disc herniation from June 7, 2004 to April 25, 2005, and from March 1, 2007 to the present, and in excess of 60 percent from April 26, 2005, to August 22, 2006.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan. 

The issue of an increased rating for the Veteran's back disability was remanded in November 2007 and March 2010 for further evidentiary and procedural development. 

The Board notes that the RO has proposed a reduction to 20 percent for the Veteran's disability rating for his back by a December 2014 rating decision.  Apparently, further action to reduce the Veteran has not been taken.  Thus, the issue remains as indicated on the title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing in a December 2014 VA Form 9.  The RO sent the Veteran a letter in February 2015 indicating that he had not made a hearing election on that form.  There was no response to the RO's letter; however, the Board finds that the Veteran's hearing request was not withdrawn due to his non-response to the unnecessary RO correspondence.  Additionally, a May 2016 letter from the RO indicates that the Veteran is on a list of Veterans awaiting a Travel Board hearing.  Thus, the Veteran should be scheduled for such hearing on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with applicable procedures.  If the Veteran concludes he no longer wants a hearing, he should notify the RO in writing.  The Veteran and his representative should be provided notice of the time and place to report.

The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




